Citation Nr: 1228327	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder. 

4.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder. 

5.  Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance or being housebound.




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in May 2006, June 2006, October 2006 and February 2007. 

The May 2006 rating decision denied the claim for entitlement to SMC based on the need for regular aid and attendance or being housebound, declined to reopen the claim for service connection for a right ankle disorder, and denied the claim for service connection for a low back disorder on a direct and secondary basis rather than treating it as a claim to reopen.  The June 2006 and October 2006 rating decisions again denied the claim for entitlement to SMC based on the need for regular aid and attendance or being housebound and declined to reopen the claims for service connection for disorders of the back and right ankle.  The February 2007 rating decision confirmed and continued the previous denial of service connection for disabilities of the knees. 

The claims were remanded by the Board in March 2009 and March 2011 for additional development and to address due process concerns.  For the reasons to be discussed more fully below, not all of the remand instructions were adequately complied with.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met. 

As noted in the Board's March 2009 and March 2011 remands, the Veteran contends that his knees, back and right ankle were injured as a result of an uprising while he was confined in the stockade at Ft. McPherson, Georgia.  He has provided a range of approximate dates for when this incident took place, namely between January 10, 1966 and February 20, 1966 and between April 1, 1966 and May 16, 1966.  See February 2003 request to National Personnel Records Center (NPRC).  The Veteran's service personnel records were obtained following the Board's March 2009 remand and they show he was confined in the stockade at Ft. McPherson from October 18, 1965 until May 31, 1966. 

The Board remanded the claims, in pertinent part, for the RO/AMC to obtain any treatment records related to the Veteran's period of confinement.  The Board explained that this was particularly important given the fact that while he was confined in the Ft. McPherson stockade, the Veteran was removed from his unit, which was stationed at Redstone Arsenal in Alabama, such that the original request for the Veteran's service treatment records would not have included a search for records maintained by a unit different from that to which he was assigned.  The Board further noted that the Veteran had submitted information, based on his own attempt to obtain relevant records, which shows that the Ft. McPherson stockade came under the command of the Third U.S. Army, 525th Military Police Company, and the Ft. McPherson hospital came under the supervision of the Third U.S. Army Medical Laboratory.  See email correspondence from S.N . at USAG-PAO.  The Board instructed the RO/AMC to tailor its request for records from these units and was reminded that the Veteran went by a different name during active service. 

Review of the claims folder reveals that several attempts to obtain the requested records were made by the RO/AMC.  See e.g., VA Forms 3101 with submit dates of May 4, 2009, June 2, 2009 and August 10, 2009.  Each of these requests, however, was submitted using the Veteran's current name, not the name that he used during service.  This was also the case when the RO/AMC submitted a February 2010 request to the Records Management Center (RMC).  Each response received contained a negative reply. 

In a July 2010 deferred rating decision, the RO/AMC noted that previous Personnel Information Exchange System (PIES) requests had been made using the Veteran's current name.  The July 2010 deferred rating decision indicated that the request should be made again with notification that the Veteran used a different name while in service.  This action was undertaken on July 14, 2010.  In a July 21, 2010 response, the NPRC indicated that all available service treatment records (STRs) had been mailed (SF89, SF601, SF603, two DA2658s, two statements of physical condition and enlistment physical) and that a prior VA 3101 response furnished to Montgomery on May 3, 1972 under F#25033438 had also contained STRs.  It was further noted that for clinical records, the request should be resubmitted under code C01.  See VA Form 3101. 

In the Board's March 2011 remand, it was noted that the request for clinical records was not resubmitted and the records received did not contain any records from either the Third U.S. Army, 525th Military Police Company or the Third U.S. Army Medical Laboratory relative to alleged treatment rendered sometime between January 10, 1966 and February 20, 1966, and between April 1, 1966 and May 16, 1966, for the Veteran's knees, back and right ankle.  As the Board had previously specifically instructed the RO/AMC to obtain clinical records in addition to treatment records, the claims were remanded in order for the RO/AMC to comply with the previous remand instructions.  See Stegall v. West, 11 Vet. App. 268   (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Recent VA treatment records also were to be obtained. 

The Board also noted in the March 2011 remand that the Veteran's wife submitted a statement dated October 29, 2010, which was received at the Board in November 2010 following the issuance of the October 2010 supplemental statement of the case.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ). As such, the Board remanded the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b) , 20.1304(c). 

Thereafter, the RO made efforts to obtain clinical records from the NPRC using the relevant date, location, and name criteria.  The NPRC responded that there were no records.  The RO also obtained copies of the Veteran's VAMC treatment records dated from May 2010 to July 2011.  However, the record does not reflect any attempts to obtain the relevant clinical records from the RMC.  Nor does it appear that the RO reviewed the October 2010 statement from the Veteran's wife, as this evidence is not listed in the June 2012 supplemental statement of the case or considered in its analysis.  

Once again, the claim must be remanded again for compliance of the Board's remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for entitlement to SMC based on the need for regular aid and attendance or being housebound remains inextricably intertwined with the issue of whether the Veteran is entitled to service connection for his bilateral knee, back and right ankle disorders and is again deferred pending the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in North Little Rock related to treatment for his knees, back and right ankle, dated since July 2011. 

2.  Resubmit the request made in February 2010 to the Records Management Center (RMC) using the name the Veteran used in service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Also notify the Veteran of any failed attempts and indicate what further steps, if any, will be made regarding his claims.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Finally, readjudicate the claims with consideration of any additional information obtained including the statement from the Veteran's wife dated October 29, 2010, which was received at the Board in November 2010.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


